Citation Nr: 1428423	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for hepatitis C from February 20, 2009?  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to claimed exposure to Agent Orange.

3.  Entitlement to service connection for hypertension (high blood pressure), to include as secondary to claimed exposure to Agent Orange.

4.  Entitlement to service connection for sterility, to include as secondary to claimed exposure to Agent Orange.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a disability manifested by muscle deterioration of the right arm, to include as secondary to claimed exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in September 2009, April 2010, and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

Subsequent to the last Supplemental Statement of the Case issued in September 2012, additional evidence was added to the both the claims folder and Virtual VA.  In June 2014, the Board received a signed written waiver of the RO's initial consideration of this additional evidence.  

The issues of entitlement to a higher initial evaluation for hepatitis C and entitlement to service connection for diabetes mellitus and right arm muscle deterioration are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and the evidence does not show that he was exposed to Agent Orange or other tactical herbicide agents during his active military service.

2.  Hypertension was not manifested during service, was not manifested within a year of separation from active duty, and is not shown to be otherwise related to service.

3.  Sterility was not manifested during service and is not shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Sterility was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009, May 2009, and January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim. The Veteran has not been afforded a VA examination with an opinion as to the etiology of his hypertension and sterility.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board concludes an examination is not needed in this case because there is no evidence to confirm the Veteran's claim that he was exposed to Agent Orange.  As such, there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of exposure to herbicides.  
  
During the June 2013 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the Veteran does not contend, and the evidence does not show, that he served in the Republic of Vietnam during the required time period.  Instead, the Veteran contends that while serving aboard the USS Harwood in Mayport, Florida, he was assigned to a working party which removed barrels of Agent Orange in February, March, and April of 1967 and disposed of them in the Atlantic Ocean.

The Board has reviewed all service treatment records and all post-service treatment records.  The record does not include any competent evidence of hypertension or sterility during service or any competent evidence of compensably disabling hypertension within one year of the Veteran's separation from active duty. 

In addition, a Memorandum for the Record from the Department of the Army, U.S. Army and Joint Services Records Research Center (JSRRC) on research findings regarding Navy and Coast Guard ships during the Vietnam Era.  The Memorandum states, 

In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  ...  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment used in Vietnam.  ...  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Based on the findings discussed above, there is no evidence to support a finding of the Veteran's actual exposure to herbicides in service. Under provisions of M21-1MR, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.

Even assuming for the sake of argument that Agent Orange exposure was conceded, hypertension and sterility are not disorders for which service connection may be presumed due to herbicide exposure.  Thus, presumptive service connection under 38 C.F.R. § 3.307 is not warranted.

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported continuous hypertension symptoms since service. 

VA is required to consider, in addition to the statutory presumptions referable to herbicide exposure diseases contained in 38 C.F.R. § 3.309(e), whether the Veteran would be entitled to service connection on a direct basis under 38 U.S.C.A. § 1110.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The service treatment records are absent complaints, findings or diagnoses of any hypertension or sterility during service.  On the clinical examination for separation in February 1969, the Veteran's blood pressure reading was 128/78 and his genitourinary system was evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from hypertension or sterility during service. 

The record also does not include any opinion linking hypertension or sterility to the Veteran's active service. 

Thus, the record is absent evidence of hypertension and sterility in service, evidence of hypertension within a year following separation from active duty, evidence of continuity of hypertension symptoms, and devoid of any medical evidence of a nexus between hypertension and his active duty service and between his sterility and active duty service.

The Board has considered the Veteran's contention that a relationship exists between his hypertension and sterility and his service, to include his belief that these disabilities are due to exposure to herbicides in service.  In this case, the Veteran is not competent to offer an opinion as to the etiology of his hypertension and sterility as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application. 


ORDER

Entitlement to service connection for hypertension (high blood pressure), to include as secondary to claimed exposure to Agent Orange, is denied.

Entitlement to service connection for sterility, to include as secondary to claimed exposure to Agent Orange, is denied.


REMAND

With respect to the claim of entitlement to an increased evaluation for hepatitis C, at his June 2013 hearing, the Veteran testified that his hepatitis C had worsened.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the appellant should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected hepatitis C.
    
With respect to the issues of entitlement to service connection for diabetes mellitus, impaired eyesight, and right arm muscle deterioration, the Veteran has identified additional post-service treatment records.  Specifically, the Veteran identified medical treatment for diabetes mellitus and right arm muscle deterioration while he was incarcerated at different units of correctional facilities in Huntsville, Palestine, and Tennessee Colony, Texas.  In addition, at the June 2013 Board hearing, the Veteran testified that he had just underwent a VA eye examination two days prior.  The Veteran testified that he was receiving treatment at the VA outpatient clinic in Dallas, Texas.  Thus, an attempt should be made to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hepatitis C, diabetes mellitus, an eye disorder, and right arm muscle deterioration that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, including records from the correctional facilities in Huntsville, Palestine, and Tennessee Colony, Texas.  These records, as well as VA treatment records for treatment of the remaining disorders at issue from VA North Texas Veterans Health Care System since October 17, 2012, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his hepatitis C.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA and VBMS.  The examiner must specify in the report that the claims file, Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating hepatitis C, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS records.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


